UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7768


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SUSANNE HELBIG, a/k/a Susanne D. Helbig,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:14-cr-00008-NKM-RSB-1; 6:16-
cv-80885-NKM-RSB)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Susanne Helbig, Appellant Pro Se. Heather Lynn Carlton, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susanne Helbig seeks to appeal the district court’s order denying her 28 U.S.C.

§ 2255 (2012) motion. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Helbig’s informal brief does not

challenge the basis for the district court’s disposition, Helbig has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (noting

court’s review is limited to issues preserved in informal brief); Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004) (deeming abandoned issue not raised in brief).

Accordingly, we deny Helbig’s motions for a transcript at government expense and to

supplement her informal brief, deny a certificate of appealability, and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2